Citation Nr: 1022323	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-06 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the severance of an award of service connection 
for left knee osteoarthritis was proper.

2.  Whether the severance of an award of service connection 
for right hip osteoarthritis was proper.

3.  Whether the severance of an award of service connection 
for intervertebral disc syndrome of the thoracic and lumbar 
spine was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had military service in the Oklahoma Army 
National Guard from May 1983 to February 1986 with unverified 
service to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

By way of history, the September 2006 decision severed 
service connection for left knee osteoarthritis, right hip 
osteoarthritis, and intervertebral disc syndrome (IVDS) of 
the thoracic and lumbar spine.  In February 2007, the Veteran 
filed a notice of disagreement and a statement of the case 
(SOC) was issued in January 2008.  In March 2008, prior to 
the deadline for filing a timely substantive appeal, the 
Veteran submitted a statement requesting an extension to file 
his substantive appeal.  It does not appear that the 
extension request was addressed and the Veteran subsequently 
submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) 
in May 2008.  In June 2008, the RO informed the Veteran that 
his substantive appeal was untimely.  Later in June 2008, the 
RO sent the Veteran a notice letter indicating that the three 
claims on appeal were being treated as new service connection 
claims.  In any case, the RO certified the three claims to 
the Board in April 2009 after the Veteran failed to report to 
a requested hearing before the RO.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice of disagreement is a 
jurisdictional filing and that a timely substantive appeal is 
not necessary to confer jurisdiction on the Board.  See Percy 
v. Shinseki, 23 Vet. App. 37 (2009).  If the RO or Board take 
actions to indicate that an issue is on appeal or the RO 
fails to close the appeal, thereby indicating to the Veteran 
that an appeal was perfected, the Board likely has 
jurisdiction of the issue, regardless of whether there is a 
substantive appeal.  See, e.g., Gonzales-Morales v. Principi, 
16 Vet. App. 556, 557 (2003).  In the Veteran's case, he 
filed a timely request for an extension of time to file his 
substantive appeal and the RO ultimately certified the issues 
to the Board for appellate review.  Given these 
circumstances, the Board finds that three severance issues 
are properly before the Board regardless of any timeliness 
deficiencies associated with the filing of the substantive 
appeal.

The September 2006 decision also addressed right knee 
instability for which the Veteran had previously been awarded 
service connection.  Prior to the decision, in a February 
2006 action, the RO proposed to reduce the disability rating 
for right knee disability from 10 percent to zero percent.  
When the RO issued the September 2006 decision, it continued 
the 10 percent rating rather than effectuating the proposed 
reduction.  Thus, no adverse action was taken.  The Veteran 
included the issue in his February 2007 notice of 
disagreement.  However, unlike the severance issues, he wrote 
that the right knee instability issue was not being appealed 
and crossed out the phrase "worse than 10 percent."  In 
view of the Veteran's statements, and the fact that no 
adverse action was ultimately taken, the Board does not find 
that any issue concerning the Veteran's right knee 
instability is on appeal.

In addition, the February 2006 rating action included a 
denial of service connection for depression.  The Veteran 
filed a notice of disagreement with that decision in March 
2006.  After a SOC was issued in July 2006, the Veteran 
submitted a substantive appeal in February 2007 (the same 
document that constituted a notice of disagreement for the 
three claims on appeal).  In September 2007, the Veteran told 
the RO to "please drop my depression appeal even though my 
depression is related to my [service-connected] conditions."  
In light of the Veteran's request, the Board finds that the 
appeal of the claim of service connection for depression has 
been withdrawn.  See 38 C.F.R. § 20.204 (2009).  Moreover, 
the Board notes that, in the February 2007 substantive 
appeal, the Veteran requested a hearing before a member of 
the Board sitting at the RO.  Given that the appeal of the 
depression claim has been withdrawn, that specific hearing 
request has also been withdrawn.  




FINDINGS OF FACT

1.  By a July 2004 rating decision, the RO granted service 
connection for left knee osteoarthritis, right hip 
osteoarthritis, and IVDS of the thoracic and lumbar spine, 
effective July 31, 2003.

2.  In February 2006, the RO proposed to sever service 
connection for left knee osteoarthritis, right hip 
osteoarthritis, and IVDS of the thoracic and lumbar spine, on 
the basis that clear and unmistakable error was made in the 
July 2004 decision.

3.  By a rating decision dated in September 2006, the RO 
implemented the severances, effective December 1, 2006.

4.  The evidence does not show that the July 2004 grants of 
service connection for left knee osteoarthritis, right hip 
osteoarthritis, and IVDS of the thoracic and lumbar spine 
were clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for left 
knee osteoarthritis was improper.  38 U.S.C.A. §§ 1131, 1153 
(West 2002); 38 C.F.R. §§3.105, 3.303, 3.304, 3.306 (2009).

2.  The severance of the award of service connection for 
right hip osteoarthritis was improper.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§3.105, 3.303, 3.304, 3.310 (2009).

3.  The severance of the award of service connection for 
intervertebral disc syndrome of the thoracic and lumbar spine 
was improper.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§3.105, 3.303, 3.304, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2009)).  
The amendment concerns aggravation of a non-service-connected 
disability by a service-connected disability.  The amendment 
is not applicable in the present case because only the aspect 
of 38 C.F.R. § 3.310 concerning secondary causation is 
pertinent to the Veteran's claims.

By an April 2004 rating decision, the RO, in part, denied 
service connection for a right hip disability and IVDS of the 
thoracic and lumbar spine.  Additionally, previously denied 
claims of service connection for a right knee disability and 
left knee osteoarthritis were not reopened on account of not 
receiving new and material evidence.  In May 2004, the 
Veteran filed a claim stating that clear and unmistakable 
error (CUE) was committed in the April 2004 decision.  By a 
July 2004 rating decision, the RO agreed that CUE had been 
committed and granted service connection for a right knee 
disability, left knee osteoarthritis, right hip 
osteoarthritis, and IVDS of the thoracic and lumbar spine, 
effective July 31, 2003.  The awards were generally based on 
the occurrence of an in-service right knee injury in May 
1984.  Left knee osteoarthritis was considered a pre-existing 
condition that was aggravated by the right knee injury.  See 
38 C.F.R. § 3.306.  Both right hip osteoarthritis and IVDS of 
the thoracic and lumbar spine were considered to be secondary 
to the service-connected right knee disability.  See 
38 C.F.R. § 3.310.  In finding that CUE had been committed in 
the April 2004 decision, the RO found that it was undebatable 
that service connection was warranted for these disabilities.

In February 2006, the RO proposed to sever service connection 
for left knee osteoarthritis, right hip osteoarthritis, and 
IVDS of the thoracic and lumbar spine, on the basis that CUE 
was made in the July 2004 decision.  By the rating decision 
dated in September 2006 that is on appeal, the RO implemented 
the severances, effective December 1, 2006.

Once service connection has been granted, it will be severed 
only where evidence establishes that the grant of service 
connection was clearly and unmistakably erroneous (the burden 
of proof being on the Government).  See 38 C.F.R. § 3.105(d) 
(2009); see also Stallworth v. Nicholson, 20 Vet. App. 482 
(2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error in fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would manifestly have been different but for the 
error.  Generally, the correct facts, as they were known at 
the time, were not before the RO, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Even when the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear 
and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992)).  The error must be undebatable and of the sort that, 
had it not been made, would have manifestly changed the 
outcome at the time it was made. See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 
38 C.F.R. § 3.105(d) impose the same burden of proof that is 
placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), 
seeks to have an unfavorable decision overturned, except that 
in making the determination of whether severance of service 
connection is proper, the review of the record is not limited 
to evidence that was before the RO at the time the original 
adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann 
v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 
20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.

Initially, the Board finds that the RO complied with its 
notification obligations under 38 C.F.R. § 3.105(d).  When 
the RO proposed to sever service connection, the Veteran was 
advised of the action by a March 2006 letter, which also 
informed him that he could request a hearing within 30 days 
and submit evidence within 60 days of the proposed severance.  
The Veteran submitted additional private treatment records 
after 60 days but prior to the implementation of the 
severances.  He did not request a hearing at that time.  In 
short, the RO satisfied the procedural requirements of 
38 C.F.R. § 3.105(d).  Accordingly, the remaining issues are 
whether the severances were proper in accordance with the 
applicable law and regulations.

The evidence at the time of the July 2004 decision that 
granted service connection included service treatment records 
that showed that the Veteran had a pre-existing torn meniscus 
in the left knee prior to entering military service.  The 
records also showed that he injured his right knee in May 
1984 when he stepped out of a jeep and his right knee buckled 
in a hole at least two feet deep.  There was a subsequent May 
1984 determination that a right knee sprain was incurred in 
the line of duty during active duty for training with the 
Oklahoma Army National Guard.  

The evidence also included a June 2003 medical examination 
report by R.A.H., D.O.  The report was accompanied by copies 
of private treatment records and service records.  One record 
showed that the Veteran injured his neck and back in a work-
related incident in November 1999.  Dr. R.A.H. noted that he 
examined the Veteran, took a detailed medical history, and 
reviewed the private treatment records and service records.  
Diagnoses were made for right knee degenerative joint disease 
and instability, left knee osteoarthritis, right knee 
osteoarthritis, and IVDS of the thoracic and lumbar spine.  
Dr. R.A.H gave the opinion that the Veteran's right knee 
disability was related to the in-service right knee injury.  
Dr. R.A.H. also stated that, in his medical opinion and 
within a reasonable degree of medical certainty, the in-
service right knee injury caused an exacerbation of the 
Veteran's pre-existing left knee disability.  Dr. R.A.H. also 
opined that, in his medical opinion and within a reasonable 
degree of medical certainty, the Veteran's right knee 
disability caused the Veteran's right hip disability on 
account of a mechanical gait-related injury.  Lastly, Dr. 
R.A.H. stated that, in his medical opinion and within a 
reasonable degree of medical certainty, the Veteran's right 
knee disability caused his thoracic and lumbar spine 
disability on account of subsequent altered gait 
abnormalities.

As mentioned previously, the evidence must establish that the 
grant of service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d).  In other words, the 
evidence must be undebatable that the Veteran did not meet 
the criteria for an award of service connection for each of 
the three disabilities.  This is a much higher burden of 
proof than that which is necessary for simply denying a 
veteran's claim for service connection.  In the latter case, 
all that is essentially required is that the evidence show 
that it is less likely than not that a veteran meets the 
service connection criteria (i.e., that the preponderance of 
the evidence is against the service connection claim).  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the instant case, the correct law was applied in the July 
2004 rating decision with respect to service connection on 
the basis of aggravation (left knee) and secondary service 
connection (right hip and thoracic and lumbar spine).  See 
38 C.F.R. §§ 3.306, 3.310.  Significantly, in granting 
service connection for these three disabilities, the RO did 
not unreasonably apply the law to the facts of the case.  In 
fact, it appears quite reasonable that service connection was 
warranted for left knee osteoarthritis, right hip 
osteoarthritis, and IVDS of the thoracic and lumbar spine, 
particularly in light of Dr. R.A.H.'s June 2003 report.  
There was no other medical opinion evidence at the time of 
the decision that addressed the salient questions of whether 
the Veteran's left knee disability was aggravated by, and 
whether his right hip and spine disabilities were caused by, 
the service-connected right knee disability.  Dr. R.A.H. 
reviewed the Veteran's medical records, including the record 
documenting a work-related injury, and provided a 
comprehensive opinion report that found support in the 
record.  Indeed, when it granted service connection in 
July 2004, the RO determined that reasonable minds could only 
reach the conclusion that service connection was warranted 
for these three disabilities.

Although it is not undebatable that service connection was 
not warranted for the disabilities on appeal based on the 
evidence that was before the RO at the time of the July 2004 
decision, as noted previously, the review of the record is 
not solely limited to evidence that was before the RO at the 
time the original adjudication was made for severance cases.

A significant amount of new evidence has been added to the 
claims file since the July 2004 decision.  The relevant 
evidence includes additional reports from Dr. R.A.H., dated 
in August 2005, July 2006, and October 2006, whereby he 
confirmed his opinion on the matters.  Moreover, a February 
2005 VA examination report and a February 2005 letter from 
T.L.A., M.D., contain medical opinions that tend to support 
the Veteran's claims.  Furthermore, in October 2006, fellow 
serviceman N.L.T. provided an account of the May 1984 right 
knee injury.  N.L.T. previously provided a statement of the 
incident that is included in the Veteran's service records.  
N.L.T. stated that, in addition to the right knee injury, he 
did witness what looked like injuries to the Veteran's left 
knee, right hip, and low back.

The additional evidence since the July 2004 decision also 
includes June 2005 and September 2005 VA examination reports 
that tend to weigh against the Veteran's claims.  Moreover, 
treatment records from the VA outpatient clinic in Tulsa, 
Oklahoma, further document the Veteran's November 1999 work-
related injury.

Even with consideration of the additional evidence, there is 
not clear and unmistakable evidence that the Veteran's left 
knee osteoarthritis was not aggravated by his in-service 
right knee injury, or that his right hip osteoarthritis and 
IVDS of the thoracic and lumbar spine were not caused by his 
service-connected right knee disability.  The additional 
evidence contains both positive and negative evidence 
concerning the Veteran's claims.  Given the issues before the 
Board, the question is not one of weighing or reweighing the 
medical evidence.  It is not absolutely clear in this case 
that a different result would have ensued; thus, any error 
cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. 
App. at 43-44.

The Board therefore concludes that the high evidentiary 
burden of showing CUE in the July 2004 grant of service 
connection for left knee osteoarthritis, right hip 
osteoarthritis, and IVDS of the thoracic and lumbar spine has 
not been met.  Thus, the severances were improper and service 
connection must be restored for the three disabilities.


ORDER

The severance of service connection for left knee 
osteoarthritis was improper; restoration of service 
connection for left knee osteoarthritis is granted.

The severance of service connection for right hip 
osteoarthritis was improper; restoration of service 
connection for right hip osteoarthritis is granted.

The severance of service connection for intervertebral disc 
syndrome of the thoracic and lumbar spine was improper; 
restoration of service connection for intervertebral disc 
syndrome of the thoracic and lumbar spine is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


